 

Exhibit 10.1

 

LONG BLOCKCHAIN CORP.

12-1 Dubon Court

Farmingdale, NY 11735

 

January 23, 2019

 

Magnum Vending Corp. &

Philip J. Thomas

45 Herbert Drive

New Hyde Park, NY 11040

 

  Re: Expense Reimbursement

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain letter agreement (the “Reimbursement
Agreement”), dated as of November 23, 2015, by and among Magnum Vending Corp.
(“Magnum”), Philip Thomas (“Thomas”) and Long Blockchain Corp. (formerly Long
Island Iced Tea Corp., the “Company”), and (ii) the no-interest advance made by
Thomas to the Company in the amount of $85,000 on or about March 2018 (the
“Advance”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the Reimbursement Agreement.

 

This letter agreement confirms that the Reimbursement Agreement is hereby
terminated in full and shall be of no further force and effect, and that the
Advance shall be deemed discharged in full, in each case as of the date hereof.
In connection with, and without limiting, the foregoing, the parties hereby
agree:

 

1. Magnum hereby irrevocably waives any right to receive any further amounts
with respect to the Reimbursement Agreement, whether or not accrued as of the
date hereof.

 

2. Thomas hereby irrevocably waives any right to receive any further amounts
with respect to the Advance, whether or not accrued as of the date hereof.

 

3. The Company hereby (i) waives the right to receive the Machines upon
satisfaction of the conditions set forth in the Reimbursement Agreement, (ii)
agrees to transfer to Magnum the product listed on Schedule A hereto (the
“Product”), and (iii) agrees to transfer to Magnum the vehicles listed on
Schedule B hereto (the “Vehicles”).

 

4. All outstanding debts, liabilities and obligations owing by the Company to
Magnum and Thomas in connection with the Reimbursement Agreement and the Advance
are satisfied in full and the Company shall be released from any liability
therefor. Magnum hereby assumes all existing liabilities of the Company and its
subsidiaries, and all liabilities of such persons hereafter incurred, arising
out of, relating to or in connection with the Machines and the operation
thereof, the Product and the Vehicles (including without limitation any
liabilities for commissions on sales of product from the Machines).

 

   

 

 

5. As of the date hereof, the Company hereby forever releases and discharges
Magnum and Thomas, and Magnum’s officers, directors, employees, agents,
affiliates, representatives, successors and assigns (collectively, the “Magnum
Released Parties”), from any and all claims, causes of actions, damages and
liabilities of any nature whatsoever, known or unknown, which such person ever
had, now has or might hereafter have against the Magnum Released Parties which
relates, directly or indirectly, to any of the Reimbursement Agreement, the
Advance or the transactions relating thereto, to the extent that any such claim,
cause of action, damage or liability shall be based in whole or in part upon
facts, circumstances, actions or events existing on or prior to the date hereof,
except to the extent such claim, cause of action, damage or liability relates to
this letter agreement.

 

6. As of the date hereof, Magnum and Thomas hereby forever release and discharge
the Company, and its officers, directors, employees, agents, affiliates,
representatives, successors and assigns (collectively, the “Company Released
Parties”), from any and all claims, causes of actions, damages and liabilities
of any nature whatsoever, known or unknown, which such person ever had, now has
or might hereafter have against the Company Released Parties which relates,
directly or indirectly, to any of the Reimbursement Agreement or the
transactions relating thereto, to the extent that any such claim, cause of
action, damage or liability shall be based in whole or in part upon facts,
circumstances, actions or events existing on or prior to the date hereof, except
to the extent such claim, cause of action, damage or liability relates to this
letter agreement.

 

7. Each party covenants and agrees to promptly execute and deliver any
additional documents and instruments and perform any additional acts that any
party determines may be reasonably necessary or desirable to effectuate the
transactions contemplated hereby.

 

By executing this letter agreement, Magnum and Thomas hereby indicate their
agreement to all of the foregoing. This letter agreement and the rights and
obligations hereunder shall not be assigned or transferred in whole or in part
by any party hereto without the prior written consent of the other parties. This
letter agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns as provided
hereunder. This letter agreement constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. This letter agreement will
be governed by, and construed under, the laws of the State of New York without
regard to the principles of conflicts of law thereunder. This letter agreement
may be executed in counterparts, all of which together constitute one and the
same instrument.

 

[Signature Page Follows]

 

   

 

 

Kindly acknowledge your acceptance of this letter agreement by executing in the
space provided below.

 

  Sincerely,       LONG BLOCKCHAIN CORP.         By: /s/ Andy Shape     Andy
Shape     Chief Executive Officer

 

Acknowledged and agreed:

 

MAGNUM VENDING CORP.

 

By: /s/ Philip J. Thomas   Name: Philip J. Thomas   Title: Manager         /s/
Philip J. Thomas   Philip J. Thomas  

 

   

 

